Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
	For clarity of the record, two claim sets are filed with original filing on September 29, 2020 and both contain instructions that listing of claims will replace all prior versions.  The claims under examination are the September 29, 2020 claims which are 5 pages long and contain numerous claim amendments.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-16 are allowed.  The closest prior art is any of Zhang (CN109735941) and Yang (CN109750379) which teach modified polyesters yarns derived from terephthalic acid, ethylene glycol, and the recited main chain silicate diols and fluorinated dicarboxylic acids. (Zhang (¶[0032]), Yang (¶[0070]).  None of these reference fairly teach or suggest the four fold spinneret as recited by Claim 1 of the instant claims.  Zhang (¶[0081]) and Yang (¶[0005]) specifically require a triangular spinneret plate and changing the spinneret plate to the recited four fold flat spinneret without compromising the principle of either Zhang or Yang.  Additionally, the recited claims require an even mixture of two acids and two diol components while Zhang and Yang both have mixtures of two acids and three diol components.  While the instant claims do not require only the four reactive compound to be present, it is unclear how one of ordinary skill in the art would arrive at an even mixture of the recited two acids and two diols while also working with another diol in Zhang and Yang without the benefit of hindsight.  In particular, such an even mixture appear to be taught away from in Zhang (see ¶[0032]).

Finally, Isono (U.S. 20110301305) teaches polyesters derived from fluorine containing dicarboxylic acid residues and a diol (glycol) component and also copolymerization a terephthalic acid residue but fails to teach or suggest any of the recite main chain silicates and fluorinated dicarboxylic acids of the claims.
With respect to product by process claims 8-16, as above, the process recited requires a specific spinneret orifice which gives a specific structure to the resulting fibers/yarn.  Therefore, the structure imparted by the process of Zhang and Yang is different than that of the recited process and there is no apparent manner in which to modify Zhang or Yang to arrive at the claimed structure without compromising the principle of either invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/Primary Examiner, Art Unit 1766